DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10923861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 2-5, 7-10 and 12-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 3, the prior art of record fails to disclose, teach, provide or suggest the plurality of cantilevered spring arms includes a first spring arm, a second spring arm generally parallel to the first spring arm, and a third spring arm generally parallel to the second spring arm and wherein the free ends of the first, second and third spring arms are interconnected by a cross bar that is in contact with the inner surface of the shield body within the shield cavity combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest the plurality of cantilevered spring arms includes a first spring arm, a second spring arm generally parallel to the first spring arm, and a third spring arm generally parallel to the second spring arm and wherein the free ends of the first, second and third spring arms are interconnected by a cross bar that is in contact with the inner surface of the shield body within the shield cavity combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest the plurality of cantilevered spring arms includes a first spring arm, a second spring arm generally parallel to the first spring arm, and a third spring arm generally parallel to the second spring arm and wherein the free ends of the first, second and third spring arms are interconnected by a cross bar that is in contact with the inner surface of the shield body within the shield cavity combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831